Citation Nr: 0428407	
Decision Date: 10/15/04    Archive Date: 10/19/04

DOCKET NO.  03-11 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine, and if so, 
whether service connection is warranted.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Air 
Force from January 1963 to November 1966, and on active duty 
with the United States Army from November 1990 to April 1991.  
The veteran also served in the National Guard, to include 
periods of inactive duty for training (INACDUTRA) and active 
duty for training (ACDUTRA), to include from May 25, 1996, to 
June 15, 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia. 

By way of history, in January 1982 the veteran claimed 
entitlement to service connection for a back condition 
resulting from a fall from a snowblower while on active duty 
in 1965.  In a February 1982 decision, the RO denied service 
connection.  In February 1999, the veteran filed an 
application to reopen his claim of entitlement to service 
connection for an injured back, indicating that such injury 
occurred when he lifted a large bucket of water in June 1996 
while on ACDUTRA for the Army National Guard.  In September 
2000, the RO denied entitlement to service connection for 
degenerative disc disease of the lumbar spine.  In 
September 2001, the RO readjudicated the veteran's service 
connection claim as a result of the November 2000 enactment 
of the Veterans Claims Assistance Act (VCAA) and again denied 
service connection for degenerative disc disease of the 
lumbar spine.  After the veteran submitted additional 
evidence, a March 2002 rating decision found that new and 
material evidence had not been received to reopen the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.  The April 
2003 statement of the case appears to have examined and 
denied the veteran's service connection claim on the merits.  
The Board is required, however, to consider the issue of 
finality prior to any consideration on the merits, see 
38 U.S.C.A. §§ 7104(b), 5108 (West 2002); see also Barnett v. 
Brown, 8 Vet. App. 1 (1995), and as such, the issue has been 
recharacterized as shown on the first page of this decision.  
Insofar as the Board reopens the claim herein, a 
determination favorable to the veteran, he is not prejudiced 
by the Board's recharacterization of the issue or its actions 
herein.  See Barnett, supra at 4; Bernard v. Brown, 4 Vet. 
App. 384, 390-92 (1993).

The Board also observes that at the time of his June 2004 
Board hearing, the veteran submitted additional evidence 
consisting of a June 2003 notice of disability award from the 
Social Security Administration (SSA) with supporting medical 
documentation.  In connection with the submission of such 
evidence, he signed a statement waiving consideration of the 
newly submitted evidence by the RO.  As such, the Board can 
properly consider such evidence.  See 38 C.F.R. § 20.1304 
(2003).


FINDINGS OF FACT

1.  In an unappealed decision dated in February 1982, the RO 
denied service connection for a back disorder.

2.  Evidence added to the record since the prior final denial 
includes such that is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim of entitlement to service connection for 
degenerative disc disease of the lumbar spine.

3.  Degenerative disc disease of the lumbar spine worsened in 
severity due to an injury incurred during a May 1996 period 
of ACDUTRA.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for degenerative 
disc disease of the lumbar spine.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2001).

2.  Degenerative disc disease of the lumbar spine was 
aggravated during ACDUTRA.  38 U.S.C.A. §§ 101(24), 1110 
(West 2002); 38 C.F.R. §§ 3.6(a), 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)), eliminated the concept of a well-grounded claim and 
redefined VA's obligations with respect to its duties to 
notify and assist a claimant.  In August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2003)).  As the Board's decision herein 
constitutes a complete grant of the benefit sought on appeal, 
no further action is required to comply with the VCAA and the 
implementing regulations.

II.  Reopening the Claim

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other "than dishonorable."  38 C.F.R. § 
3.1(d).  The term "active military, naval, or air service" 
includes: (1) active duty; (2) any period of ACDUTRA during 
which the individual concerned was disabled or died from a 
disease or injury incurred or aggravated in the line of duty; 
and (3) any period of INACDUTRA during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 
C.F.R. § 3.6(a).

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  

The veteran contends that he injured his back on active duty 
in 1965 when he slipped and fell when exiting a vehicle.  He 
states that he has had difficulty with his back ever since 
such injury.  Then, while on ACDUTRA in May 1996, the veteran 
claims to have carried heavy items, injuring his back.  He 
reports carrying two 75-pound duffel bags to four different 
locations.  He put his orthopedic belt on as his back was 
beginning to bother him.  Later in the day, the veteran 
contends that while making coffee for his unit, he and his 
assistant lifted 64 quarts of boiling water three times.  
When he woke up the following day, the veteran's back was so 
painful that he could not move.  Thereafter, he sought 
medical attention for his injured back.  Currently, the 
veteran has diagnoses of degenerative disc disease of the 
lumbar spine, right low back pain and sciatica, and, right 
L5-S1 foraminal herniated nucleus pulposus.  The veteran 
contends that he aggravated his prior back injury, or, in the 
alternative, that he injured his back, while on ACDUTRA and 
as such, service connection is warranted for his back 
disability.

In February 1982, the RO denied service connection for the 
veteran's claimed back disorder.  The RO relied on the 
veteran's service medical records from his initial period of 
active duty, dated January 1963 to November 1966.  The RO 
found that, upon review of his service medical records, the 
veteran was seen in December 1965 after falling off a 
snowplow three days previously.  The record reflected that 
the veteran complained of hitting his coccyx and ribs.  
Examination showed slight tenderness over the rib area, but 
no tenderness over the spine or coccyx.  The impression was 
bruised ribs.  At the time of discharge, there was no 
evidence of any back disorder.  On the basis of the foregoing 
evidence, the RO concluded that service connection was not 
warranted as there was no evidence of any chronic back 
disorder while in service.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a) 
(2003).  The claimant has one year from notification of an RO 
decision to initiate an appeal by filing a notice of 
disagreement with the decision, and the decision becomes 
final if an appeal is not perfected within the allowed time 
period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2003).  

As indicated previously, the initial rating decision denying 
service connection for a back condition was issued in 
February 1982.  No further communication was received from 
the veteran regarding his back until February 1999.  Thus, 
the February 1982 decision became final.  38 U.S.C. § 4005(c) 
(1976) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 C.F.R. 
§§ 3.104, 19.118, 19.153 (1981) [38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2003)].

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (2001).  

The regulatory changes of the new and material evidence 
requirement of 38 C.F.R. § 3.156(a) in the VA regulations 
implementing the VCAA apply only to a claim to reopen that 
was received on or after August 29, 2001.  See 
66 Fed. Reg. 45620 (Aug. 29, 2001).  As the veteran in this 
case filed his claim to reopen in February 1999, prior to the 
August 29, 2001 effective date for regulatory change of the 
new and material evidence requirement, the changes to the 
definition of new and material evidence at 38 C.F.R. § 
3.156(a) do not apply; the definition of new and material 
evidence in effect prior to August 29, 2001 will be applied 
in this case.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  

Since the RO's final 1982 decision, service medical records 
from the veteran's Army National Guard service have been 
obtained.  See 38 C.F.R. § 3.156(c).  Such reveal treatment 
for low back pain in the summer of 1996 with an August 1996 
diagnosis of degenerative disc disease at L4-5 and L5-S1.  
Also included with the veteran's National Guard records are a 
July 1996 Statement of Medical Examination and Duty Status, 
indicating that the veteran's May 1996 back injury was 
incurred in the line of duty, and, an October 1998 Memorandum 
from the Georgia Army National Guard finding the veteran 
medically unfit to perform his assigned duties.  Also, 
relevant contemporary medical evidence showing diagnoses of 
degenerative disc disease of L4-L5 and L5-S1 with residual of 
neurological deficit of the left leg, L5-S1 foraminal 
herniation, a mild right L5 radiculopathy, right low back 
pain and sciatica, and, right L5-S1 foraminal herniated 
nucleus pulposus, as well as an indication that such 
diagnoses are related to the veteran's 1996 ACDUTRA back 
injury, has been received.

The Board concludes that the evidence received since 1982 is 
new in that it was not previously of record and that it is 
material because it bears directly and substantially on the 
question of whether the veteran currently has a back 
disability that is related to the veteran's military service, 
the lack of which was the basis of the February 1982 denial.  
When considered in connection with the veteran's consistent 
testimony detailing his 1996 ACDUTRA back injury and current 
symptomatology, the additionally-received medical evidence is 
so significant that it must be considered in order to fairly 
decide the veteran's claim.  Accordingly, the veteran's claim 
of entitlement to service connection for degenerative disc 
disease of the lumbar spine is reopened.  38 U.S.C.A. § 5108.

III.  Merits of the Claim

The veteran claims that his December 1965 in-service fall 
initially injured his back and that the resulting disability 
was aggravated by an injury incurred during his May 1996 
ACDUTRA period.  The Board notes, however, that although the 
veteran's service medical records from his first period of 
active duty, dated from January 1963 to November 1966, 
include note of a fall, physical examination revealed that 
the his back and spine were not tender.  Moreover, X-rays 
were within normal limits and the veteran's separation 
examination, dated in September 1966 notes a normal clinical 
evaluation of the spine.  

The veteran claims that, despite the lack of a diagnosed 
disability at discharge in November 1966, he continued to 
experience low back pain since the fall off the snow plow.  
Here the Board notes that treatment records dated in June 
1996 indicate that the veteran had a prior medical history of 
a back injury in 1989 and was then diagnosed with a herniated 
disc in his lower back.  Additionally of record is a 
July 1996 letter from B. Coville, the veteran's chiropractor, 
indicating that the veteran had been treated intermittently 
since 1992 for low back pain, sometimes accompanied by 
symptoms radiating into his legs.  Thus, the record supports 
a continuity of back problems since in or around 1989, but 
there is no competent, objective medical evidence of ongoing 
back problems in the interim period from 1966.  Nor is there 
any competent medical opinion linking the veteran's 
currently-diagnosed degenerative disk disease of the low back 
to his first period of service.  Rather, the post-service 
medical evidence suggests back problems beginning with an 
injury in or around 1989.

The Board next notes that although a March 1996 National 
Guard examination revealed that the veteran's spine was 
normal upon clinical evaluation, the veteran himself has 
consistently reported having had back problems prior to the 
1996 ACDUTRA injury, and, as set out above, other competent 
medical evidence of record documents both complaints and 
clinical findings of low back disability prior to the 
veteran's ACDUTRA period.  In fact, the competent medical 
evidence dated prior to the veteran's 1996 period of ACDUTRA 
includes diagnosis of a herniated disc.  

Service records include a treatment record dated June 6, 
1996, which reveals complaints of low back pain for the prior 
eight days, radiating to both legs.  The veteran's range of 
motion was limited and he had discomfort when bending at the 
waist.  The veteran also had tingling in both his legs.  
A June 1996 Physician's Statement Verifying 
Incapacitation/Disability reveals that the veteran was 
partially disabled and unable to perform all military duties 
due to degenerative disc disease of the lumbar spine.  

The next significant evidence is the July 1996 Statement of 
Medical Examination and Duty Status indicating that the 
veteran injured his back in May 1996 in the line of duty 
while on ACDUTRA.  Specifically, it was recorded that on May 
29, 1996, the veteran noticed pain in his lower back and 
sought medical treatment several days later.  Such statement 
was reviewed in August 1996 for completeness and was 
approved.  The review concluded that the veteran's injury was 
in the line of duty, and that it had existed prior to service 
but was aggravated by such service.  

The subsequent assessments have been degenerative disc 
disease of the low back.  The Board notes that the veteran's 
account of the in-service injury has varied, sometimes 
reporting that he lifted a bucket, other times heavy 
equipment.  In any event, the most frequent report, of 
carrying a heavy bucket of boiling water, is consistent with 
the veteran's military occupational specialty as cook.  The 
Board further notes that, consistent with the ACDUTRA 
determination of aggravation, since the 1996 incident the 
veteran has evidenced chronic back pain, with radicular pain.  
In fact, a September 1998 Physical Profile reveals that the 
veteran had a herniated intervertebral disc and that his 
military activities were to be limited.  An October 1998 
Memorandum from the Georgia Army National Guard reveals that 
the State Medical Review Board determined, after reviewing 
his medical records, that the veteran was medically unfit to 
perform the duties of his grade, military occupational 
specialty, and duty position.  The action was approved by 
appropriate medical personnel.  Thereafter, the veteran was 
honorably discharged from the Army National Guard in December 
1998 by reason of his back disability.

An October 2001 statement from S.J. Vaughn, M.D., indicates 
that the veteran had a history of chronic back pain and right 
sciatica that had been present since 1996, when he hurt his 
back lifting a 64-pound kettle of boiling water.  It was 
noted that since that time, the veteran had intermittent 
bouts of radicular type symptoms in the right leg consistent 
with a right sciatica.  It was noted that the veteran had 
been seen in February 2001 and March 2001 by a neurosurgeon 
and in March 2001, a MRI test showed findings consistent with 
a herniation.  

Upon review of the evidence, it is clear that the veteran has 
a current diagnosis of degenerative disc disease of the 
lumbar spine with evidence of neurologic involvement and that 
he had a back injury in May 1996 while on ACDUTRA.  There is 
also evidence of continuity of symptomatology since the 
veteran's May 1996 ACDUTRA injury.  See 38 C.F.R. § 3.303(b).  
Furthermore, the July 1996 Statement of Medical Examination 
and Duty Status indicates that the veteran injured his back 
in May 1996 in the line of duty while on ACDUTRA, and, in his 
March 1998 statements, Dr. Pittman opined the veteran had a 
mild right L5 radiculopathy, most likely related to the 
foraminal herniated nucleus pulposus on the right at L5-S1 
evidenced by a 1996 MRI scan.  As such, the Board finds that 
service connection is warranted for degenerative disc disease 
of the lumbar spine, which increased in severity as a result 
of a May 1996 injury while on ACDUTRA. 




ORDER

The application to reopen a claim of entitlement to service 
connection for degenerative disc disease of the lumbar spine 
is granted.

Service connection for degenerative disc disease of the 
lumbar spine is granted. 


	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



